Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobson et al. (US-7,788,109) in view of Chong et al. (US-9,449,084) and Birkenes et al. (US-9,451,414).

In regards to claim 1, Jakobson teaches a method comprising obtaining one or more data streams from one or more sensors in a cognitive sensor fusion management system [fig. 5, fig. 7, col. 1 L. 9-10, col. 3 L. 37-41 and L. 46-59]. 
Jakobson does not teach that the method comprises determining whether a combination of the one or more data streams comprises sufficient information for achieving a desired outcome associated with a sensor fusion process included in the cognitive sensor fusion management system.
On the other hand, Chong teaches that the cognitive sensor management system can comprise a desired outcome such as classifying the sensor data of a combination of one or more data streams [fig. 1 element 103, col. 4 L. 55-57 and L. 65-67, col. 5 L. 1-2]. Chong further teaches that neural networks (machine learning network) can be used to perform the sensor fusion process and achieve the desired outcome [col. 4 L. 59-61]. Furthermore, Chong teaches that during the classification process the system can determine whether sufficient data has been obtained to achieve the desired outcome [col. 6 L. 59-62]. These teachings mean that the method comprises determining whether the com a combination of the one or more data streams comprises sufficient information for achieving a desired outcome associated with a sensor fusion process included in the cognitive sensor fusion management system, the determining based on using a machine learning network to analyze the combination of the one or more data streams and the desired outcome.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chong’ teachings of using neural networks to perform the fusion process and to achieve a desired outcome in the method taught by Jakobson because neural networks will permit the system to more accurately achieve a desired outcome of the fusion process and improve the fusion process over time without human interaction.
The combination of Jakobson and Chong teaches that the method comprises a step of determining  whether a combination of the one or more data streams comprises sufficient information [see Chong col. 6 L. 59-62]. However, the combination does not teach determining one or more modification to at least one or more data streams or to one or more sensors. 
On the other hand, Birkenes teaches that a method can comprise a step of determining whether a combination of the one or more data streams comprises sufficient information for achieving a desired outcome [fig. 5 step 280, col. 10 L. 57-60]. Birkenes further teaches that if not enough information is received to achieve the desired outcome, the system requests more data to the sensors [fig. 5 step 280 and 250, col. 10 L. 60-63]. This teaching means that if it is determined that combined data from the sensors is not enough, the system modifies the one or more data streams or sensors to capture data for a longer time. In order words, the method comprises determining one or more modifications to at least the one or more data streams or one or more sensors based on whether the combination of the one or more data streams comprises sufficient information for achieving the desired outcome.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Birkenes’ teachings of requesting more data if enough information has not been collected to achieve the desired outcome in the method taught by the combination because it will permit the system to control the sensors when enough data has not been collected to achieve the desired outcome.

In regards to claim 8, the combination of Jacobson, Chong and Birkenes, as applied in claim 1 above, further teaches that obtaining the one or more data streams comprises applying sensor fusion algorithms on sensor data obtained from the one or more sensors [see Jacobson fig. 21 elements 3.2 and 3.3, col. 3 L. 50-59].  

In regards to claim 9, the combination of Jacobson, Chong and Birkenes, as applied in claim 1 above, further teaches that the desired outcome is dynamically determined by the cognitive sensor fusion management system based on a context [see Jacobson col. 14 L. 2-12 and L. 15-20].  

In regards to claim 10, the combination of Jacobson, Chong and Birkenes, as applied in claim 1 above, further teaches that the one or more sensors comprise audio [see Jacobson col. 3 L. 46-48].  

In regards to claim 11, the combination of Jacobson, Chong and Birkenes, as shown in the rejection of claim 1 above, teaches the claimed functions of the clamed system. Therefore, the combination also teaches the claimed system. Furthermore, the combination teaches that the system comprises one or more processors; and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more processors, cause the one or more processors to perform the claimed functions [see Jacobson col. 26 L. 27-31].

In regards to claim 18, the combination of Jacobson, Chong and Birkenes, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 19, the combination of Jacobson, Chong and Birkenes, as shown in the rejection of claim 9 above, teaches the claimed limitations.

In regards to claim 20, the combination of Jacobson and Birkenes, as shown in the rejection of claims 1 and 11 above, teaches the claimed limitations.

Claim(s) 2-3, 6-7, 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobson et al. (US-7,788,109) in view of Chong et al. (US-9,449,084) and Birkenes et al. (US-9,451,414) as applied to claim(s) above 1 and 11, and further in view of Fink et al. (US-9,749,528).

In regards to claim 2, the combination of Jacobson, Chong and Birkenes, as applied in claim 1 above, further teaches that the system can determine if sufficient information has been received for achieving the desired outcome and to collect more data from the sensors (modify the one or more data streams or one or more sensors) if not enough information has been received [see Chong col. 6 L. 59-62, see Birkenes fig. 5 step 280 and 250, col. 10 L. 60-63]. However, the combination does not teach that the one or more modifications comprise a reduction in at least the one or more data streams or the one or more sensors.
On the other hand, Fink teaches that when one or more sensors provide enough data, the system can disable sensors that are not needed [col. 9 L. 63-67, col. 10 L. 1-17]. This teaching means that the one or more modifications comprise a reduction in at least the one or more data streams or the one or more sensors.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Fink’s teachings of disabling sensors that are not needed in the method taught by the combination because it will permit the system to save power by disabling sensors that are not needed to achieve the desired outcome.

In regards to claim 3, the combination of Jacobson, Chong, Birkenes and Fink, as applied in claim 2 above, further teaches implementing the reduction and determining whether a combination of one or more data streams obtained from implementing the reduction comprises sufficient information for achieving the desired outcome [see Birkenes fig. 5 step 280, see Fink col. 9 L. 63-67, col. 10 L. 1-17].  

In regards to claim 6, the combination of Jacobson, Chong and Birkenes, as applied in claim 1 above, further teaches does not teach updating the desired outcome based on implementing one or more of the modifications.
On the other hand, Fink teaches that desired outcome is updated when an outcome has been achieved [col. 3 L. 8-13, col. 8 L. 30-34 and L. 39-52].  This teaching means that the method comprises updating the desired outcome based on implementing one or more of the modifications.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Fink’s teachings of updating the outcome based on achieved outcomes (one or more modifications) in the method taught by the combination because it will permit the system to control which sensors are active based on the outcome that needs be achieved.
In regards to claim 7, the combination of Jacobson, Chong and Birkenes, as applied in claim 1 above, does not teach implementing the one or more modifications to reduce power consumption of the one or more sensors.
On the other hand, Fink teaches when one or more sensors provide enough data, the system can disable sensors that are not needed to preserve power [col. 9 L. 63-67, col. 10 L. 1-17]. This teaching means that the one or more modifications are implemented to reduce power consumption of the one or more sensors.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Fink’s teachings of disabling sensors that are not needed in the method taught by the combination because it will permit the system to save power by disabling sensors that are not needed to achieve the desired outcome.

In regards to claim 12, the combination of Jacobson, Chong, Birkenes and Fink, as shown in the rejection of claim 2 above, teaches the claimed limitations.

In regards to claim 13, the combination of Jacobson, Chong, Birkenes and Fink, as shown in the rejection of claim 3 above, teaches the claimed limitations.

In regards to claim 16, the combination of Jacobson, Chong, Birkenes and Fink, as shown in the rejection of claim 6 above, teaches the claimed limitations.

In regards to claim 17, the combination of Jacobson, Chong, Birkenes and Fink, as shown in the rejection of claim 7 above, teaches the claimed limitations.
Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobson et al. (US-7,788,109) in view of Chong et al. (US-9,449,084) and Birkenes et al. (US-9,451,414) as applied to claim(s) above 1 and 11, and further in view of Matheson et al. (US-10,623,834).

In regards to claim 4, the combination of Jacobson, Chong and Birkenes, as applied in claim 1 above, further teaches that the system can determine if sufficient information has been received for achieving the desired outcome and to collect more data from the sensors (modify the one or more data streams or one or more sensors) if not enough information has been received [see Chong col. 6 L. 59-62, see Birkenes fig. 5 step 280 and 250, col. 10 L. 60-63]. However, the combination does not teach that the one or more modifications comprise an increase in at least the one or more data streams or the one or more sensors.  
On the other hand, Matheson teaches that if it is determined that information is not sufficient, the system can activate one or more sensors to obtain the information that is needed to achieve the desired outcome [col. 10 L. 23-38]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Matheson’s teachings of activating sensors when more information is needed in the method taught by the combination because it will permit the system to only activate the sensors that are needed to achieve the desired outcome thereby saving power of the sensors that are not activated.

In regards to claim 5, the combination of Jacobson, Chong, Birkenes and Matheson, as applied in claim 4 above, further implementing the increase and determining whether a combination of one or more data streams obtained from implementing the increase comprises sufficient information for achieving the desired outcome [see Birkenes fig. 5 step 280, see Matheson col. 10 L. 23-38].  

In regards to claim 14, the combination of Jacobson, Chong, Birkenes and Matheson, as shown in the rejection of claim 4 above, teaches the claimed limitations.

In regards to claim 15, the combination of Jacobson, Chong, Birkenes and Matheson, as shown in the rejection of claim 5 above, teaches the claimed limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685